The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim 1 is objected to because of the following informalities:  line 3, “is” should apparently be deleted.  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 8,100,623, cited by applicant).
Rogers shows an article transport vehicle 10 comprising: 
a carriage body 20; and
a transfer device 47 mounted on the carriage body and [is] configured to transfer an article, wherein the transfer device comprises:
an article support unit 30 configured to support the article from below;
a linking support unit 48 that links the article support unit to the carriage body; and
a drive unit 58/74 configured to perform tilt driving for tilting the article support unit, wherein:
a direction parallel to a horizontal direction is a reference axis direction,
the linking support unit includes a first shaft support portion 50 that is linked to the carriage body so as to be swingable around a first shaft (the unlabeled shaft via which end 52 of support portion 50 is pivotally connected to bracket 56) that extends in the reference axis direction,
the article support unit includes a second shaft support portion 66 that is linked to the linking support unit so as to be swingable around a second shaft 44/46 that extends in the reference axis direction, and
the first shaft and the second shaft are arranged at different positions when viewed in the reference axis direction, and 
the drive unit includes a first drive unit 58 and a second drive unit 74,
the first drive unit is configured to transmit a drive force to the linking support unit to cause the linking support unit and the article support unit linked to the linking support unit to swing around the first shaft (Figs. 2-5), so that the article support unit is tilted in a first tilt direction, and
the second drive unit is configured to transmit a drive force to the article support unit to cause the article support unit to swing around the second shaft (Figs. 5-7), so that the article support unit is tilted in a second tilt direction, which is different from the first tilt direction.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references shows an article or material transport vehicle having a load bed or body which can be selectively tilted in either of two opposite directions to empty the contents thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/11/22